         Case 1:19-cr-00223-NRB Document 25 Filed 03/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                                   19 Cr. 223 (NRB)
                            v.

 KIM ANH VO

 Defendant.



                            ORDER FOR RELEASE ON BAIL


       On consent of the parties the Court orders the release of defendant Kim Anh Vo on the
following conditions:

          1. $ 25,000 PRB signed by two co-signors (Ms. Vo’s mother and a family friend),
          2. Home detention at 718 Talon Ct, Evans, Georgia 30809, with Electronic
              Monitoring
          3. Strict pretrial supervision with mental health treatment via telemedicine through
              Georgia Family Crisis Solutions in Martinez, Georgia or as directed by pretrial
          4. No computer or access to computers unless specifically authorized by the Court
          5. No accessing the internet, including through any smart phones or computers
          6. Meet with the FBI and/or New York Crime Commission Disruption and Early
              Engagement (DEEP) program as directed by the FBI and/or DEEP personnel
          7. Participate in DEEP program as directed by DEEP personnel
          8. Travel restricted to the Southern District of New York and the District of Georgia
              and all points in between necessary for travel between the districts
          9. Allow for premises to be searched by pretrial/ probation
          10. Ms. Vo is to be released upon the signing of the bond by two co-signers and when
              pretrial equips her with electronic monitoring. All other conditions to be met as
              directed by the FBI or DEEP.
          11. If, within one week after she is released, Ms. Vo is not accepted into the DEEP
              program, she agrees to be remanded to the custody of the United States Marshals
              and will not to make any further bail applications.

SO ORDERED: ___________________
            Naomi Reice Buchwald, USDJ
            Dated: March 30, 2020
